386 F.2d 190
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BRASWELL MOTOR FREIGHT LINES, INC., Respondent.
No. 17314.
United States Court of Appeals Sixth Circuit.
Nov. 24, 1967.

Leonard M. Wagman, N.L.R.B., Washington, D.C., for petitioner.  Arnold Ordman, Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Allison W. Brown, Jr., Atty., N.L.R.B., Washington, D.C., on brief.
Hugh M. Smith, Dallas, Tex., for respondent.  Robert Fleming, Ft. Worth, Tex., Hugh M. Smith, Schoolfield & Smith, Dallas, Tex., on brief.
Before McCREE and COMBS, Circuit Judges, and CECIL, Senior Circuit Judge.
PER CURIAM.


1
This case is before us upon the petition of the National Labor Relations Board for enforcement of its order issued against the respondent.  The Board's decision and order are reported at 156 N.L.R.B. No. 66.


2
The Board found that respondent interrogated its employees in a coercive manner and requested to see copies of affidavits which employees had furnished an investigator of the Board, thereby violating Section 8(a)(1) of the National Labor Relations Act.  The Board also found that respondent discharged an employee, Barry James Looney, because of his union membership and activity, thereby violating Section 8(a)(3) and (1) of the Act.


3
The Board's order requires that respondent cease and desist from the unfair labor practices found; make an offer of reinstatement to Barry James Looney with back pay to be computed in the usual manner; and post the usual notice.


4
We find upon consideration of the entire record that the Board's order is supported by substantial evidence.


5
The order of the Board will be enforced.